Title: From Thomas Jefferson to Justus Erich Bollmann, 6 February 1803
From: Jefferson, Thomas
To: Bollmann, Justus Erich


          
            Sir
            Washington Feb. 6 1803.
          
          Mr. Olsen, the Danish minister here, was so kind as to send me some specimens of Hungarian wines for [trial?]. among these were two kinds in long necked quart bottles, one of which was quite a sweet wine; the other he called a dry wine, but I considered it as rather sweetish, or what we call silky. the bottle in which this was is stamped  he informed me he recieved them from you, and that you had a correspondence by which you could procure any of them which should be desired and that such an undertaking would not be entirely foreign to your occupations. it is on his assurances I presume to ground a request to you to import for me some of the wine last described a dry wine as he called it and to avoid any mistake as to the kind I have had a bottle of it packed in a box, and will send it to you by the stage as soon as I can meet with any person who will take it under his care & deliver it to you. on your being so kind as to inform me you can undertake this, I will take the liberty of informing you of the quantity desired, which would be governed in some degree by the price at which you suppose it will come. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        